544 S.E.2d 510 (2001)
248 Ga. App. 74
THOMPSON
v.
The STATE.
No. A00A2484.
Court of Appeals of Georgia.
January 19, 2001.
Reconsideration Denied February 15, 2001.
Certiorari Denied June 25, 2001.
Charles E. Thompson, pro se.
J. David Miller, District Attorney, Robert T. Gilchrist, Assistant District Attorney, for appellee.
BLACKBURN, Chief Judge.
Charles Edward Thompson, pro se, appeals the trial court's denial of his motion for modification of the terms and conditions of his probation, contending that he was not notified of certain conditions of his probation until nine years after he received a sentence of ten years imprisonment followed by five years probation. Thompson also contends that he was not given a determinate sentence concerning the terms and conditions of his probation. Because Thompson did not provide the trial court, nor this Court, with any evidence to support his contentions, we affirm.
Thompson did not submit anything to the trial court other than his motion to modify the terms and conditions of his probation. The trial court summarily denied the motion. *511 Thompson has not attempted to supplement the record on appeal.[1]
"It is the duty of appellant to show error by the record and mere assertions of error in the brief do not suffice." (Punctuation omitted.) Grogan v. State.[2] It is also appellant's obligation to complete the record by taking steps to ensure that transcripts are filed in a timely manner. See Miller v. State.[3] Accordingly, we are compelled to affirm.
Judgment affirmed.
ELDRIDGE and BARNES, JJ., concur.
NOTES
[1]  The State did supplement the record on appeal with a document listing Thompson's conditions of probation. The signature line for the defendant was blank, and a handwritten note indicated that Thompson refused to sign it.
[2]  Grogan v. State, 230 Ga.App. 876, 877, 497 S.E.2d 589 (1998).
[3]  Miller v. State, 222 Ga.App. 641, 642, 475 S.E.2d 690 (1996).